DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 28-29 are new.
Claims 1-16 and 22-23 are canceled.
Claims 17-20 and 25-26 are withdrawn.
Claims 21, 24 and 27-29 are under examination.

Priority
Applicant’s Arguments: The Office Action dated January 25, 2022 argues that the disclosure of the prior-filed application, Application No. EP16305243.4, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application and that for the reasons set forth in the rejection made under 35 U.S.C. 112(a), the U.S. effective filing date of the claims under examination above is set at March 3, 2017. Applicant disagrees with this assessment and traverses on the basis of the arguments provided below with respect to the written description rejections set out at pages 14-19 of the Office Action.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  For the reasons discussed below, all claims under examination still fail the written description requirement.  Therefore, as discussed previously, the U.S. effective filing date of the claims under examination remains set at 03/03/2017.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 21, 24, 27 and new claim 28 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US7084239, published 08/01/2006, previously cited), in view of Harris (US2004/0157307, published 08/12/2004, previously cited), Topalian (US2012/0177669, published 07/12/2012, previously cited), and Guilloux (Journal of Experimental Medicine, Vol. 183, No. 3, Pg. 1173-1183, 1996).
Applicant’s Arguments:  Claims 21, 24 and 27 are rejected under 35 U.S.C. § 103 as obvious over Wang eral. (U.S. Patent No. 7,084,239), in view of Harris ef al. (U.S. Publication No. 2004/0157307), Topalian et al. (U.S. Publication No. 2012/0177669) and Guilloux et al. (1996). Applicant respectfully asserts that the claimed invention is not obvious over the cited references.
The Office Actions have argued that the nuclear origin of the peptide described by Guilloux would be inherent to the isolation method described in the article (operated on clinical samples comprising melanoma cells), and this, even if, in fact, the translation of the peptide took place in the cytosol. This argument is based on the newly cited Wang ef a/. document which, as argued in the last Office Action, is cited to support a position that the translated peptide will necessarily diffuse into the nuclear compartment (“Therefore, even though the translation of the peptide of Guilloux may take place in the cytosol as argued by Applicant, it will diffuse into and thus be isolated from the nuclear compartment”; see page 10 of the Office Action). It is further argued that the intronic origin of the peptide as described by Guilloux (‘coming from an intron sequence’) is sufficient to satisfy the corresponding requirement in claim 27. The Office Action appears to dissociate the concept of “PTP” from the characteristics concerning, on the one hand, the genetic origin and, on the other hand, the nuclear origin, of the peptide in question. The Office Action also argues, relying on pages 5-6 of the application as filed, that i) the expression “non-canonical” is not defined in the application whereas the PTP is defined as being “expressed in part from an intron’, and (ii) canonical translation events are not defined but only seem to require the production of a whole protein, which are argued to not include portions expressed by an intron. Applicant respectfully disagrees.
First, the amended claims explicitly recite that the PTP is “a tumor-associated Pioneer Translation Product (TA-PTP) translated in, and obtained from, the nuclear compartment of a tumor cell of the subject’. Thus, the PTP is not a peptide produced in the cytosol according the canonical mRNA translation mechanism/event. Furthermore, even if Wang et al. only explain that “the maximal size of protein to diffuse through the nuclear pore complex could be quite larger than 60 kDa” (emphasis added), they are on the other hand very clear on what the person of ordinary skill in the art recognizes as being the mechanism of canonical translation. Indeed, the authors explicitly explain that “A// nuclear proteins are made in the cytoplasm and must be translocated into the nucleus” and that RNA products [...] are transcribed in the nucleus and subsequently exported to the cytoplasm for protein synthesis” (page 2, first sentence; emphasis added).
To the contrary, as explained in the as-filed application: “inventors have demonstrated that antigenic peptides for the MHC class I pathway are to a large extent derived from an mRNA translation event that is different and independent from that producing full length proteins and that takes place during the early scanning of newly synthesized mRNAs in the nuclear compartment (Apcher, Millot ef a/. 2013, Apcher, Daskalogianni ef al. 2015).” (see page 21, lines 23-25; emphasis added); and “PTPs are produced by a translation event distinct from the canonical event giving rise to full length proteins that takes place during the early scanning of newly synthesized mRNAs in the nuclear compartment (Apcher, Millot ef a/. 2013, Apcher, Daskalogianni ef a/. 2015).” (see page 6, lines 20-23). Thus, a TA-PTP is translated in, and obtained from, the nuclear compartment of a tumor cell and cannot result from a canonical translation (it is a PTP “expressed via a noncanonical translation mechanism” as defined in claim 27).
The Office Action further argues that it would be obvious to a person skilled in the art to use the Guilloux peptide from a tumor source without the need to resort to an exosome or a whole cell and concludes that in the absence of a surprising i.e., synergistic result resulting from the combination “PTPs + microvesicles’”, it was obvious to those skilled in the art to seek to increase the amount of target proteins with the aim of obtaining “a more diverse immune cell response” and thus to increase the probability of an anti-cancer effect, by adding melanosomes to Wang et al.’s PTP-based vaccine. Again, Applicant respectfully disagrees.
First, as already explained, Guilloux indicates that the described peptides are “derived from various open reading frames from the NY ESO-1 gene”. This means that they are translated from mRNAs encoded by exons in the cytosol or across the membrane of the endoplasmic reticulum and not in the nuclear compartment of the cell. Guilloux also does not teach a PTP sequence obtained from the nuclear compartment of a tumor cell. On the contrary, the author explains that, for quantitative expression measurements, cDNA was synthesized by reverse transcription and that “Total RNA was extracted by the guanidine-isothiocyanate procedure” (see page 1175, first column, first full paragraph and last paragraph of the corresponding section; emphasis added). In addition, Guilloux only hypothesizes the origin of the antigenic peptide: “The intron region coding for the antigenic peptide could be available for translation as a result of the presence of incompletely spliced Gnt-V messenger in the cytosol. Alternatively, a normally silent promoter region located in the intron between exons A and B (Fig. 4) could be activated in some melanoma cells to produce an additional messenger species.” (see page 1178, first column, last paragraph; emphasis added). Both of these hypotheses are compatible with a canonical translation mechanism occurring in the cytosol.
Moreover, in the experimental part of the application as filed (see page 32-33), the inventors explain, for example, that when short peptides bind to MHC class I molecules of non-professional cells, they could induce a counterproductive immune response of tolerance towards cancer cells. The skilled person would take into consideration such a parameter, inferred from reports of clinical trial failures, and would prefer to carefully test immunogenic ingredients rather than simply administering “more and more” immunogens in the context of multivalent vaccination (as suggested by the Examiner on page 13 of the Office Action).
Applicant further notes that the cited combination of references also fails to teach each of the limitations of the claimed invention, namely the administration of TA-PTPs and microvesicles obtained from a melanoma cell or a sarcoma cell of a human subject having a sarcoma or a melanoma. Accordingly, reconsideration and withdrawal of the rejection under 35 U.S.C. § 103 is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant argues that they have found that antigenic peptides for the MHC class I pathway are to a large extent derived from an mRNA translation event that is different and independent from that producing full length proteins and that takes place during the early scanning of newly synthesized mRNAs in the nuclear compartment.  Thus, Applicant participated in uncovering a natural mechanism of translation in the nucleus.  It is also noted that claim 27 now requires that the PTP be translated in the nucleus.  Since the PTP of Guilloux can be translated and translation of similar MHC class I epitopes takes place in the nucleus then, barring evidence to the contrary, the PTP of Guilloux appears to be translated, at least in part, in the nuclear compartment.  Applicant has presented no reason why this would not be the case and instead only supports this conclusion with their arguments that this nuclear translation event provides many peptides for the MHC class I pathway.  Thus, the PTP of Guilloux still meets all the limitations of the PTP recited in the instant claims. 
With respect to the final argument above, page 14 of the action dated 06/30/2021 makes clear that the PTP and melanosome can be taken from tumor cells of the subject to be treated.  Thus, this argument is not persuasive.
Also, when one of ordinary skill in this art isolates the PTP of Guilloux, there is no reason to take it from only the cytoplasm, as they know it will diffuse into the nucleus as previously discussed even if it is translated to some extent in the cytoplasm.  Therefore, they would take the PTP from the entire cell, which will include the nuclear pool thereof, thus meeting the claim limitations of PTP source.  Such is obvious to one of ordinary skill in this art for the reasons of record and here.
It must also be said that the sequence of the PTP of Guilloux is a PTP regardless of how it is made or from where it is obtained.  As discussed above, barring evidence to the contrary, it will be made in the nucleus and can be obtained therefrom.  However, if one were to make it in a bacterial cell, it would still be PTP as the sequences are identical.  Applicant agrees since they state on page 7 of the specification that new PTPs can be synthesized once their sequence is known.  This immediately speaks to in vitro production of said PTPs without isolating them from tumor samples.  For this reason also, the PTP of Guilloux meets the claim limitations. 
With respect to the NY-ESO-1 gene of Guilloux, this is not taught by Guilloux and so Applicant’s argument over the translation of the same is off point.  Regardless, the translation of the peptide of Guilloux meets the claim limitations as discussed above. The presence to the peptide of Guilloux in the nucleus of cells was previously explained and so Guilloux need not explicitly teach this.  See the previous action dated 01/25/2022 on page 10.  In short, the peptide is so small that it will be found in the nucleus even if some of it is made outside the nucleus.  
Both potential origins of the mRNA of the peptide of Guilloux may be compatible with cytosolic translation but they are also fully compatible with nuclear translation as discussed above.  Applicant themselves show that the nuclear translation event is more likely to occur for MHC class I peptides and so this supports the argument here that some of the peptide of Guilloux is translated in the nucleus.  
With respect to Applicant’s arguments over multivalent vaccination, all ingredients in the immunization method here were taught to be used or a logic for their use was provided.  Whole cell extracts and whole cells were taught as well in the art as summarized in the action dated 06/30/2021.  Therefore, one of ordinary skill in this art does not shy away from multivalent vaccines.  Furthermore, though the method is obvious it will not be done without proper testing of course.  Applicant’s concern of lack of testing is therefore of no moment.  The instant specification is not prior art and so does not teach away from the obvious method.  Also, there is no specific teaching away even provided for the exact obvious method here in the specification. Furthermore, the argument made by Applicant above is only of concern with peptides of 6 residues or shorter.  That is not the length of the peptide of Guilloux and so the concerns raised by Applicant above are of no moment.  Furthermore, the specification is not arguing mulivalency is bad in vaccines.  Rather, even a single short peptide might be problematic and even this is not absolute as Applicant teaches. Thus, Applicant’s arguments of concern are not a teaching away and the arguments are not found persuasive. 
The human subject of claim 27 is obvious since the peptide of Guilloux was identified using human CTLs clones (Abstract).  Wang also teaches humans as treatable with their method.  See the action dated 06/30/2021 on page 11.
Taken all together, this rejection stands.  New claim 28 is rejected here also for the reasons of record.

Claim Rejections - 35 USC § 112
Claims 21, 24 and 27-29 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s Arguments: Claims 21, 24 and 27 are rejected under 35 U.S.C. § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
The Office Action argues that claim 27 recites ingredients of an immunogenic composition which must be PTPs expressed by a noncanonical mechanism, but the latter are only structurally defined by a length range, with no sequence being specifically claimed. The Examiner states that in order to obtain a broad scope covering all the “species” of PTPs identified in the claim as corresponding to products which can be used as immunogens against cancer (“genus”), in a mammal such as a human, one skilled in the art should be able to reasonably conclude that the inventor/applicant had possession of the claimed invention. However, according to the Office Action, none of the sequences provided in the specification is likely to represent all of the claimed PTPs, or even a PTP originating from one of the claimed sources, apart from the PTP of intronic origin (“intron-encoded PTP”) identified by the Examiner in the teaching provided by Guilloux (see pages 15-18 of the Office Action). In addition, according to him, the Office Action argues that the claims are not limited to a human but can be any other mammal.
In this regard, Applicant notes that the presently presented claims recite the treatment of a human having a melanoma or a sarcoma. Applicant further notes that the claims recite “wherein the PTP and microvesicle are both obtained from the sarcoma or the melanoma of the human subject, the first PTP being a tumor-associated Pioneer Translation Product (TA-PTP) translated in, and obtained from, the nuclear compartment of a sarcoma cell or a melanoma cell from the subject.
The test for sufficiency of written description is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Ariad Pharms, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). Applicant submits that the as-filed application, as well as the priority document, would have reasonably conveyed to those skilled in the art that the inventors had possession of the claimed subject matter as of the filing date of the priority application and the subject application.
The Office Action argues that to obtain broad scope covering all the “species” of PTPs identified in the claim as corresponding to products which can be used as immunogens against cancer (“genus”), in particular in a mammal such as a human, one skilled in the art should be able to reasonably conclude that the inventor/applicant had possession of the claimed invention. However, according to the Office Action, none of the sequences provided in the specification is likely to represent all of the claimed PTPs, or even a PTP originating from one of the claimed sources. In this regard the claims are directed to methods of treating cancer by inducing an immune response in a subject having a sarcoma or a melanoma by administering PTP that are obtained from the nuclear compartment of a melanoma or sarcoma cell obtained from the subject. The PTPs consist of a peptide having 7 to 50 amino acids and are expressed via a noncanonical translation mechanism within the nucleus of the melanoma or sarcoma cell.
The as-filed application and priority document provides the skilled person with examples of PTPs-melanosome or PTP containing microvesicles obtained from sarcoma cells that are used as vaccines against melanoma or sarcoma (see the Examples). As explained on pages 32-33 of the ‘073 application, “PTPs and exosomes will need to be purified from a patient that has developed already a cancer” for allowing the therapeutic vaccine to induce both a quick immune response based on the activation of cytotoxic CD8* T cells and a memory response based on CD4* T cells. This comes from inventors’ observation of a better inhibition of the tumor growth with the PTPs they purified from WT tumor cell lines (Figure 2A) than when they used only the PTPs that come specifically from their engineered model construct where only one MHC class I epitope is expressed (Figure 3A). As concluded on page 33 (lines 21-30), inventors’ data show the importance of using melanosomes in a PTP-based melanoma cancer vaccine. The provided teaching supports the concept underlying the present invention according to which “PTPs in combination with melanosomes can be used as a proper melanoma cancer vaccine” (see page 34, lines 13-16).
In addition, and contrary to the Examiner’s assertion appearing on page 15, last paragraph (“...no intron sourced PTP... Also, no such IncRNA encoded PTPs”) and on page 18 of the last Office Action, the Declaration dated April 22, 2021 shows experiments involving PTP species that meet the limitations of the PTP recited in claim 27. In particular, peptide A derives from a “LncRNA” and peptide B derives from an “intron” (both expressed in “sarcoma” cells). As already explained, the results provided therein confirm, for each tested PTP, that the claimed combination of PTPs and tumor microvesicles (“condition 5”) provides an advantageous therapeutic effect (even if the effect observed with the combination involving peptide B is less spectacular than that observed with the combination involving peptide A). Accordingly, it is respectfully submitted that those skilled in the art would have recognized that the inventors had possession of the claimed subject matter as of the filing date of the priority application and the subject application. Accordingly, reconsideration and withdrawal of the rejection set forth under 35 U.S.C. § 112(a) is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant has amended the claims to require PTPs expressed via a noncanonical translation mechanism from a nucleic acid sequence consisting of an intron or an lncRNA.  These must be obtained from human melanoma or human sarcoma as recited in the claims.  Further, they must be translated in and obtained from the nuclei of such cancer cells.  However, for the reasons of record, Applicant has clearly failed to present sufficient species to represent these genera of PTP.  
Applicant argues they have possession of the claimed subject matter and that this would be recognized.  Since no structure is taught for any PTP meeting the functional requirements of the claim as discussed above and previously, this argument is not persuasive.  
Applicant argues they have taught use of PTPs with melanosomes.  However, they present no PTPs that meet the limitations of the instant claims and so do not possess them for the reasons of record and here.  They have a wish for an invention but do not possess one as they fail to teach structures encompassed by the recited genera of PTPs.
Peptides A and B of the affidavit mentioned are murine.  Thus, they do not meet the claim limitations requiring human PTPs.  This argument is thus not persuasive. It also does not appear that these are present in the instant disclosure and so there is no evidence Applicant even possessed these peptides as of filing.  No evidence is presented that they are truly PTPs either as required by the claimed, translated in and isolated from nuclei.  Therefore, Applicant’s arguments are not persuasive.
Taken all together, this rejection stands and is made for new claims 28-29 for the reasons of record.

Claims 21, 24 and 27-29 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments: Claims 21, 24 and 27 are rejected under 35 U.S.C. § 112(b) as indefinite. Applicant respectfully asserts that the claims as filed are definite. The Office Action argues that the term “long” in claim 27, on which the other claims depend, is a relative term which renders the claim indefinite. In reviewing a claim for definiteness, “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope.” MPEP § 2173.02. Furthermore, definiteness of claim language must be analyzed, not in a vacuum, but in light of: (a) the content of the particular application disclosure; (b) the teachings of the prior art; and (c) the claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made.
In this regard, the term “long” is associated with the phrase “a Long non coding RNA (IncRNA)”’. Applicant notes that this is a term of art understood by those possessing ordinary skill in the pertinent art. For example, the attached publication by Georges St Laurent ef al. (2015) confirms that the term LncRNA is a term well-known by the skilled person at the filing date. This article in particular explains on page 3 (last full paragraph) that “a threshold of 200 bases separates long from short LncRNAs”’. Accordingly, reconsideration and withdrawal of the rejection of record is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Applicant cites Georges St. Laurent to show that long non coding RNA is a term of art and so everyone in the field knows what long means and so it is not indefinite as argued previously by the examiner.  However, this article states on page 3 that the definition argued by Applicant is only a typical standard.  They use the term typically before describing the length threshold of lncRNA .  Therefore, this publication expresses an opinion of what defines an lncRNA.  However, the claims are not limited by the definition of the prior art, as here, and particularly one that is not absolute but merely a typical example of what one could call long or short ncRNAs.  Thus, the term “long” is still indefinite for the reasons of record and the claims are rejected above for the reasons of record.  The new claims are rejected for the same reasons.
 
The term “long” in claim 27, on which the other claims depend, is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Said another way, neither long nor lncRNA are defined by the specification such that one of ordinary skill in this art is aware of the length of RNAs encompassed by this term such that they are considered long.  There are multiple interpretations as it is a subjective term and so the use long in the claims renders them indefinite.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This claim attempts to limit the cancers of claim 27 to a sarcoma or melanoma.  However, by the latest amendment, Applicant has already limited the cancers of claim 27 to these.  Thus, claim 24 does not further limit the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US7084239, published 08/01/2006, previously cited), in view of Taylor (US2013/0243820, published 09/19/2013), and Guilloux (Journal of Experimental Medicine, Vol. 183, No. 3, Pg. 1173-1183, 1996, previously cited).
Wang teaches a novel cancer antigen NY-ESO-1CAG-3 and peptides therefrom derived from various open reading frames from the NY-ESO-1 gene (Abstract).  These peptides are recognized by cytotoxic T-lymphocytes (CTLs) in an HLA restricted manner and are promising candidates for immunotherapy for treatment of cancer (Abstract).  Their cancer peptide is useful as an immunogen and vaccine to inhibit cancer in a mammal (Column 2, Paragraph, first).  Said mammal can be human (Column 5, Paragraph, second).  Their cancer peptides are recognized by T lymphocytes and contain antigenic cancer epitopes which cause a cell-mediated immune response via interaction with T cells (Column 5, Paragraph, first).  This causes the T cells to eliminate or reduce the cancer in the human/mammal (Column 5, Paragraph, second).  The cancer peptide of their invention is derived from sarcoma (Column 5, Paragraph, fourth).  Of particular interest are cancer peptides recognized by CTLs in patients with melanoma (Column 5, Paragraph, sixth).  CAG-3 is expressed in melanoma (Column 8, Paragraph, first).  Melanoma includes melanosarcoma (Column 5, Paragraph, fifth). Their peptide is expressed by sarcoma cells (claims 4 and 34).  Thus, vaccines comprising its peptides are sarcoma vaccines.  Said cancer antigen is about 10 amino acids in length (Column 5, Paragraph, seventh).  Their antigens are recognized by CD8+ T cells (Column 6, Paragraph, first).  
Their cancer epitope comprises their SEQ ID No. 38, 46, or 47 (Column 7, Paragraphs, eighth-ninth and Column 12, Paragraph, first).  Their cancer peptide may be derived from an alternative open reading frame of SEQ ID NO. 3 (Column 7, Paragraph, seventh).  Thus, it is a PTP as defined by the instant specification since it is made by a translation event distinct from that of the other reading frames including the full-length protein.  It is derived from non-spliced mRNA since this contains the alternative open reading frame before and after splicing, said spliced mRNA also being derived from the non-spliced precursor.  
The cancer peptide can be purified from natural sources such as primary clinical isolates (Column 8, Paragraph, fifth).  The cancer peptide can be formulated with pharmaceutically acceptable carriers and said composition can be used as a vaccine to treat cancer (Column 8, Paragraph, final).  The composition can comprise stimulatory molecules (Columns 8-9, Paragraph, spanning). Said stimulatory molecule can be provided in the membrane of a liposome (Column 9, Paragraph, second).  Said liposome is a microvesicle. They teach a method of administering the cancer vaccine in an effective amount to inhibit cancers or inhibit growth of cells expressing the CAG-3 product in a mammal (Column 2, Paragraph, fourth-fifth).  Said administration will clearly induce an immune response as discussed supra.  
Wang does not teach use of microvesicles derived from the cancerous tumor of the subject vaccinated in their vaccine composition.  However, they do teach that active immunotherapy with cancer cell extracts or intact cancer cells containing tumor antigens were previously tried methods (Column 9, Paragraph, sixth).  Thus, the art was well-aware of use of antigens contained in membranes like cell membranes in vaccines prior to the filing of the instant application.
Taylor teaches modified cell-derived exosomes lacking one or more immunosuppressive polypeptides, methods of producing the same and methods of using the same for treating cancers (Abstract).  Their method of production requires providing a cell that can produce exosomes, inhibiting expression by the cell of one or more immunosuppressive peptides and isolating exosomes produced by the cell (0025).  The exosomes can then be decorated with exogenous antigens (0025).  Their method of treating cancer comprises administering an exosome disclosed produced by a cancer cell to a subject in need (0026).  The exosome can comprise one or more cancer antigens (0026) and the subject is a mammal (0026).  These can be human as carriers for use in humans are taught (0055) and human dosage calculations are taught (0095).  Indeed, the preferred mammal is a human (0101).    The exosome can comprise NY-ESO-1 (0045).  The cell that produces the exosome is a cell propagated ex vivo such as a cancer cell isolated from a tumor (0054).  Importantly, the term cancer refers to sarcomas (0087).  Thus, Taylor clearly teaches a method of treating sarcomas with a modified exosome isolated from a tumor sample.  
Taken all together, it would have been obvious to one of ordinary skill in this art that modified exosomes from sarcoma cells, which contain tumor antigens, can be used to generate immune responses in cancer patients as components of cancer vaccines.  They are membranes containing cancer antigens like the intact cells of Wang above. Thus, they would be viewed as functional vaccine components and allow the use of important tumor antigens in vaccines.  
Their addition to the PTP-based vaccine of Wang would provide the clear advantage of increasing the amount of target proteins in the vaccine, effectively increasing the number and types of immune cells activated via said vaccine.  With a more diverse immune cell response, the patient is more likely to experience productive anti-cancer action by the same cells and thus more likely to achieve benefit from the multivalent vaccine made obvious here.  Said exosomes above are microvesicles derived from the target tumor.  It is equally obvious to take said exosomes from the patient’s tumor specifically since this is a clear source of exosomes for use as vaccine components.  Tumors are heterogeneous and so doing this would provide the advantage of personalizing the cancer vaccine to said patient, using tumor antigens their tumor contains.  As discussed above in Wang, the PTP they teach can be taken from clinical isolates as well.  Thus, both PTP and exosomes in this obvious vaccine would be from the tumor of the subject to be vaccinated.
None of the authors above teach use of a PTP expressed from an intron.
This deficiency is remedied by Guilloux.
Guilloux teaches a CTL that lyses many melanomas found in a patient (Abstract).  The CTL antigen is coded for by the gene for GNT-V (Abstract).  It is also expressed in sarcoma cells (Table 2).  Yet, the antigenic peptide recognized by the CTL is encoded by a sequence located in an intron (Abstract).  The mRNA containing this intron region was not found at a significant level in normal tissues (Abstract).  Figure 4 shows the location of the intron and antigenic peptide in the cDNA of GNT-V.  The peptide is shown in Figure 5 as VLPDVFIRC.  This peptide, and a longer variant thereof, facilitated lysis of target cells after said cells were incubated therewith and CTLs (Figure 6).  They conclude that the expression of this peptide (NA17-A) is sufficiently tumor specific to be a useful target for cancer immunotherapy (Pg. 1181, Paragraph, final).  
Of note, since Wang teaches their PTP can be taken from clinical isolates and Guilloux teaches their peptide is found in sarcoma cells, both can be taken from tumor cells of the subject to be treated.  The PTP of Guilloux is translated and so will be translated in the nucleus to the extent that other MHC class I epitopes are so translated barring evidence to the contrary.  It will be found in the nucleus due to its small size as evidenced by Wang (FEBS Letter, Vol. 581, NO. 17, Pg. 3164-3170, 2007, previously cited), all discussions of Wang from page 10 of the office action dated 01/25/2022 being incorporated here.  
Taken together, the prior art was well aware of a PTP in sarcomas expressed from an intron.  The tumor-associated PTP of Guilloux could be isolated from the nuclear compartment as it would be produced therein.  Addition of the peptide of Guilloux to the immunogenic composition against sarcoma above would have been obvious since all active ingredients in the resulting composition would have been taught in the prior art for the same purpose, antigens used to raise immune responses against sarcoma.  Thus, combining them together, would form a composition for the same purpose and so such combination is obvious and logical based on straightforward Kerkhoven analysis.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Also, as discussed above, this would facilitate the anti-sarcoma response in patients by providing more target antigens to stimulate said response.  This is a clear advantage to one of ordinary skill in this art and will help in treating a patient with sarcoma that expresses the antigens in the obvious composition here.  With respect to “first” PTP, this is only semantics and either PTP discussed above can be labeled first obviously.  
The subject treated would obviously be human since that is target population of all three references above.  Guilloux idenfied CTL clones to their epitope in human patients (Abstract).  Thus, said epitope is present in human patients and they are treatable therewith when their sarcoma expresses and presents the same. 
Thus, the combined teachings above clearly render the instant claim supra obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642